In an action to recover damages for personal injuries and for expenses, plaintiffs appeal from an order of the Appellate Term, reversing on the law "a judgment of the Municipal Court of the City of New York, Borough of Brooklyn, in their favor and dismissing the complaint. Order modified on the law and the facts by striking from the decretal paragraph everything following the words “ unanimously reversed ” and inserting in place thereof the following: “ and a new trial ordered.” As thus modified, the order is unanimously affirmed, with costs in all courts to abide the event; The plaintiffs established a prima facie case, but on the whole case the verdict is against the weight of the evidence. Present — Lewis, P. J., Johnston, Adel, Aldrich and Nolan, JJ.